Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered April 2, 1996; convicting him of criminal possession of a controlled substance in the second degree, criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his knowledge of the weight of the *499cocaine he possessed, is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s knowledge of the weight of the cocaine can be inferred from the quantity recovered, the packaging of the cocaine, the price paid for the drugs, and the circumstances of the sale (see, People v Sanchez, 86 NY2d 27; People v Ryan, 82 NY2d 497). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed for the defendant’s conviction of criminal possession of a controlled substance in the second degree was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Copertino, Sullivan and Altman, JJ., concur.